DETAILED ACTION
Response to Amendment
	Applicant’s amendment to claims 1, 2, 10, 181, 182, in the response filed 16 December 2020 is acknowledged by the Examiner. 
Claims 1-2, 7-10, 13-14, 18, 171-177, and 180-187 are under consideration.

Response to Arguments
Applicant’s amendment to claim 10 has overcome the 112 rejection, the 112 rejection is therefore withdrawn.
With respect to Rosenbluth, Applicant argues that the art does not disclose “wherein the hydraulic restriction device comprises a constriction device configured to constrict at least one portion of a tissue wall of vas deferens to stop the flow in the vas deferens”, Examiner disagrees. The art of Rosenbluth discloses a cuff 12 that through the pumping of reservoir 16 constricts and stops the flow of an analogous lumen (col 2 ln 31-33) thus would be capable of this application on the vas deferens. 
Applicant argues that Robinson does not teach the application of the device on a vas deference lumen, however this capability limitation is met by Rosenbluth and the analogous lumen. Although Robinson details that other devices fail under blockage for long periods of time, the claims and modification do not require constriction for a long period of time and is not relied upon for the limitation thus this is moot. 
Claim 1 and its dependents is maintained.
The rejection of claim 181 and 182 and their dependents have been modified as made necessary by the amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 6067991 (Forsell ‘991) in view of Robinson (US 3699957). 
With respect to claim 1, Forsell ‘165 discloses, the male human being having respective left and right vas deferens connecting between respective left and right testes and an urethra, and further having respective left and right ampulla vas deferens being an enlargement of each of the left and right vas deferens positioned close to a prostate gland and seminal vesicle ducts, the ampulla vas deferens acting as a sperm reservoir and being located close to where the vas deferens meets the seminal vesicle (Inherent features of the average male reproductive system), the male contraception apparatus comprising: - an implantable hydraulic restriction device (Claim 1- restriction member), and - a control device configured to control the restriction device (Claim 1 adjustment device), configured to control the release of the restriction, by activation of the restriction device (claim 1) wherein the control device comprises at least one of –a hydraulic reservoir which is hydraulically connected to the apparatus, wherein the apparatus is adapted to be non-invasively regulated by manually pressing the hydraulic reservoir to operate the restriction device, -a manual pump operating on a hydraulic reservoir to operate the restriction device to perform a constriction of vas deferens, - a wireless receiver for receiving signals from a remote control for non-invasively controlling the apparatus, - at least one switch implanted in the patient for manually and non-invasively controlling the apparatus (claim 13).
Although capable of the function, Forsell ‘991 is silent on A male contraception apparatus for obtaining temporary sterility during intercourse of a male human being, configured to restrict vas deferens during a controlled temporary period using hydraulic force during sexual intercourse to hinder sperm to reach the urethra during intercourse so as to obtain the temporary sterility and, thus, configured to release the restriction of the vas deferens between intercourses, when implanted, wherein the hydraulic restriction device comprises a constriction device configured to constrict at least one portion of a tissue wall of vas deferens to stop the flow in the vas deferens, wherein the hydraulic restriction device comprises a constriction device configured to constrict at least one portion of a tissue wall of vas deferens to stop the flow in the vas deferens, - the implantable restriction device further configured to be accommodated, when implanted, in a region at least downstream the ampulla vas deferens and to restrict, when implanted in said region at least the vas deferens in a downstream region of the ampulla vas deferens, restrict vas deferens during a controlled temporary period using hydraulic force during sexual intercourse to hinder sperm to reach the urethra during intercourse so as to obtain the temporary sterility and, thus, configured to release the restriction of the vas deferens between intercourses, when implanted, at least of the downstream region of the ampulla vas deferens in between sexual intercourses and to hinder sperm to reach the urethra for the controlled temporary period during -1 -FORSELLsexual intercourse

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the device of Forsell ‘991 in the vas deferens and for the purpose of male contraception as taught by Robinson in order to have an effective device in a situation for male sterilization when vasectomy is not the best solution (Robinson col 1 ln 18-19) and the user has the potential for sperm leakage and other complications (Robinson col 1 ln 39-41).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 2 limitation “a constriction device configured to restrict” has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although it uses use a generic placeholder “constriction device” coupled with functional language “configured to restrict” without reciting sufficient structure to achieve the function, the language used by the Applicant did not lead the Examiner to believe a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation was desired. Although not interpreted under 112(f), the Specifications lead the Examiner to interpret the limitation to mean a clamping device and equivalents (pp 2 ln 17-33).
Claim 13 limitation “a stimulation device configured to stimulate” has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although it uses use a generic placeholder “stimulation device” coupled with functional language “configured to stimulate” without reciting sufficient 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 10, 13, 18, 171-173, 175, and 180 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenbluth et al. (US 4958630) in view of Robinson (US 3699957).
With respect to claim 1, Rosenbluth et al. discloses A male contraception apparatus for obtaining temporary sterility during intercourse of a male human being (Fig 1, device is shown in the male reproductive system thus capable of being used in the claimed manner), the male human being having respective left and right vas deferens connecting between respective left and right testes and an urethra, and further having respective left and right ampulla vas deferens being an enlargement of each of the left and right vas deferens positioned close to a prostate gland and seminal vesicle ducts, the ampulla vas deferens acting as a sperm reservoir and being located close to where the vas deferens meets the seminal vesicle (Inherent features of the average male reproductive system), the male contraception apparatus comprising: - an implantable hydraulic restriction device (Fig 1, device 10, shown implantable and show to be a hydraulic restriction device), configured to restrict vas deferens during a controlled temporary period using hydraulic force during sexual intercourse to hinder sperm to reach the urethra during intercourse so as to obtain the temporary sterility and, thus, configured to release the restriction of the vas deferens between intercourses, when implanted (col 2 ln 15-19, device is capable of restricting a vas deferens as desired as it is capable of restricting a vein/analogous lumen), wherein the hydraulic restriction device comprises a constriction device configured to constrict at least one portion of a tissue wall of vas deferens to stop the flow in the vas deferens (col 2 ln 31-33, size of the cuff 12 is adjusted through the pumping of reservoir 16 to constrict and stop the flow of an analogous lumen), - the implantable restriction device further configured to be accommodated, when implanted, in a region at least downstream the ampulla vas deferens and to restrict, when implanted in said region at least the vas deferens in a downstream region of the ampulla vas deferens (Fig 2, device is capable of placement at the claimed location), and - a control device configured to control the restriction device (Fig 12, control device is the valve mechanism 28), when implanted in said region, to at least restrict the downstream region of the ampulla vas deferens during sexual intercourse and, thus, configured to control the release of the restriction at least of the downstream region of the ampulla vas deferens in between sexual intercourses and to hinder sperm to reach the urethra for the controlled temporary period during -1 -FORSELLsexual intercourse, by activation of the restriction device (col 2 ln 15-19, device is capable of restricting a vas deferens as desired) wherein the control device comprises at least one of –a hydraulic reservoir which is hydraulically connected to the apparatus, wherein the apparatus is adapted to be non-invasively regulated by manually pressing the hydraulic reservoir to operate the restriction device, -a manual pump operating on a hydraulic reservoir to operate the restriction device to perform a constriction of vas deferens, - a wireless receiver for receiving signals from a remote control for non-invasively controlling the apparatus, - at least one switch implanted in the patient for manually and non-invasively controlling the apparatus (Fig 12, control device with release switch 58/60).
Although capable of the function, Rosenbluth et al is silent on the use of the device to restrict the vas deferens.
Robinson teaches an analogous hydraulic pump for temporary restriction of a vas deferens using hydraulic force during sexual intercourse to hinder sperm to reach the urethra during intercourse so as to obtain the temporary sterility and, thus, configured to release the restriction of the vas deferens between intercourses, when implanted (col 4 ln 17-24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the device of Rosenbluth et al in the vas deferens and for the purpose of male contraception as taught by Robinson in order to use a device with minimal long term failure (Rosenbluth col 2 ln 11-12), little work by the user (Rosenbluth col 1 ln 35), and relatively low surgical trauma to the patient (Rosenbluth col 1 ln 64-65) in a situation for male sterilization when vasectomy is not the best solution (Robinson col 1 ln 18-19) and the user has the potential for sperm leakage and other complications (Robinson col 1 ln 39-41).
With respect to claim 2, Rosenbluth et al/Robinson discloses The apparatus according to claim 1, further comprising an hydraulic operation device for hydraulically operating the constriction device to change the constriction of a wall portion of vas deferens and wherein the constriction device is adjustable (Rosenbluth et al col 2 ln 31-33, size of the cuff 12 is adjusted through the pumping of reservoir 16 to constrict and stop the flow of an analogous lumen, it is interpreted as the operation device)(Robinson Fig 4, col 3 ln 34-40). 
With respect to claim 10, Rosenbluth et al/Robinson discloses The apparatus according to claim 1, wherein the constriction device comprises at least two elongated clamping elements extending along the vas deferens in the direction of flow in the patient's vas deferens on different sides of the vas deferens and the operation device operates the clamping elements to clamp the wall portion between the clamping elements to constrict the wall portion (Rosenbluth et al Fig 8, device is shown capable of having two cuffs 12 located on different lumens, both used as clamping elements). 
With respect to claim 13, Rosenbluth et al/Robinson discloses The apparatus according to claim 1, wherein the restriction device comprises a stimulation device configured to stimulate a wall portion of the tissue wall of vas deferens in the region downstream the ampulla to contract said wall portion to influence the flow in vas deferens (Rosenbluth et al Fig 1, cuff 12 has chamber 26 that stimulates the wall portion of an analogous lumen to a contracted state- Fig 6). 
With respect to claim 18, Rosenbluth et al/Robinson discloses The apparatus according to claim 13, wherein the control device controls the stimulation device in a first mode to stimulate the constricted wall portion to -4-FORSELLAppl. No. 13/123,330stop the flow in the vas deferens and controls the stimulation device in a second mode to cease the stimulation of the wall portion to allow flow in the vas deferens (Rosenbluth et al col 2 ln 29-40). 
With respect to claim 171, Rosenbluth et al/Robinson discloses The apparatus according to claim 1, comprising an operation device (Rosenbluth et al Fig 12 operating device 16), comprising at least one of: a regulated hydraulic reservoir, a motor, a pump, and a motor and a pump (Rosenbluth et al Fig 12, operation device 16 is a reservoir that acts as a pump), wherein the restriction device is hydraulically operated (Rosenbluth et al col 2 ln 30), and the control device is adapted to control the pump operable on or pumping fluid between the regulated hydraulic reservoir and the restriction device for operating the apparatus,-2)-FORSELL wherein transportation of fluid from the regulated hydraulic reservoir activates the restriction device to restrict vas deferens and transportation back to the regulated hydraulic reservoir deactivates the restriction device to release vas deferens (Rosenbluth et al col 2 ln 29-40, control device 28 controls fluid flow from pump/reservoir 16), and wherein the regulated hydraulic reservoir is adapted to be regulated by moving a wall part of the regulated hydraulic reservoir, allowing free passage of fluid any time by moving the regulated hydraulic reservoir wall (Rosenbluth et al Fig 12, wall 46). 
With respect to claim 172, Rosenbluth et al/Robinson discloses The apparatus according to claim 1, wherein the restriction device is adapted to restrict at least one of: - vas deferentia both left and right side together, and - vas deferentia both left and right side together as well as both outlet ducts of the seminal vesicles (Rosenbluth et al Fig 8, device is shown capable of having two cuffs 12 located on different lumens, thus can control both the right and left vas deferentia).
It would have been obvious to one of ordinary skill in the art to modify the first embodiment of Rosenbluth et al/Robinson with the addition of the second cuff as taught by the other embodiment of Rosenbluth et al. in order to better control the restriction of the lumen (Rosenbluth et al col 6 ln 27-31).
With respect to claim 173, Rosenbluth et al/Robinson discloses The apparatus according to claim 13, wherein the control device controls the stimulation device to stimulate one or more different areas of the wall portion at a time (Rosenbluth et al Fig 6, control device 28 controls fluid flow that causes lumen wall stimulation in all areas), and wherein the control device controls the stimulation device to cyclically propagate the stimulation of the areas along the wall portion in the opposite direction of the flow in the patient's vas deferens, or to propagate the stimulation of the areas in accordance with a determined stimulation pattern (Rosenbluth et al Fig 1 and 3, as there is one entrance for the fluid from tube 14 and the cuff 12 is rounded, fluid entering the cuff would be cyclically propagate the stimulation and in a predetermined pattern). 
With respect to claim 175, Rosenbluth et al/Robinson discloses The apparatus according to claim 1, comprising a second restriction device, the restriction device and second restriction device is adapted to restrict on one side each, the left and right side, each restriction device adapted to restrict at least one of: - one vas deferens, and -6-FORSELLAppl. No. 13/123,330- one vas deferens together with the closely located outlet duct of the seminal vesicle (Rosenbluth et al Fig 8, device is shown capable of having two cuffs 12 located on different lumens, thus can control both the right and left vas deferentia). 
It would have been obvious to one of ordinary skill in the art to modify the first embodiment of Rosenbluth et al/Robinson with the addition of the second cuff as taught by the other embodiment of Rosenbluth et al. in order to better control the restriction of the lumen (Rosenbluth et al col 6 ln 27-31).
With respect to claim 180, Rosenbluth et al/Robinson discloses The apparatus according to claim 1, wherein the restriction device is configured to restrict at least two lumens, in at least one of the following alternatives: at least two vas deferens, one vas deferens and one seminal vesicle duct, and two vas deferens and two seminal vesicle ducts (Rosenbluth et al Fig 8, device is shown capable of having two cuffs 12 located on different lumens, thus can control both the right and left vas deferentia). 
It would have been obvious to one of ordinary skill in the art to modify the first embodiment of Rosenbluth et al/Robinson with the addition of the second cuff as taught by the other embodiment of Rosenbluth et al. in order to better control the restriction of the lumen (Rosenbluth et al col 6 ln 27-31).

Claims 7, 8, 14, and 174 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenbluth et al/Robinson in view of Kapp et al. (US 4256094).
With respect to claim 7, Rosenbluth et al. discloses The apparatus according to claim 2.
Rosenbluth et al/Robinson is silent on wherein the hydraulic operation device is electrically powered.  
Kapp et al teaches an analogous hydraulic occlusion system with an electrically powered operating device, pump 26 (Fig 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the operation device of Rosenbluth et al/Robinson with the electrical system as taught by Kapp et al. as electronic systems allow for a more controlled hydraulic system (Kapp et al col 2 ln 10-13).
With respect to claim 8, Rosenbluth et al/Robinson in view of Kapp et al discloses The apparatus according to claim 7.
Rosenbluth et al/Robinson is silent on wherein the operation device comprises a motor. 
Kapp et al further teaches an electrically powered operating device, pump 26, that has a motor (Fig 1, col 2 ln 56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the operation device of Rosenbluth et al/Robinson with the motor system as taught by Kapp et al. as a motor allows for a more controlled hydraulic system (Kapp et al col 2 ln 10-13).
With respect to claim 14, Rosenbluth et al/Robinson discloses The apparatus according to claim 13.
Rosenbluth et al/Robinson is silent on further comprising a sensor, wherein the control device controls the stimulation device to adjust the intensity of the stimulation of the wall portion in response to a sensed functional parameter of the apparatus or in response to a sensed physical parameter of the patient. 
Kapp et al further teaches a sensor 46, wherein the control device 26 controls the stimulation device 12 to adjust the intensity of the stimulation of the wall portion in response to a sensed functional parameter of the apparatus or in response to a sensed physical parameter of the patient (col 2 ln 17-20).

With respect to claim 174, Rosenbluth et al/Robinson discloses The apparatus according to claim 13.
Rosenbluth et al/Robinson is silent on wherein the stimulation device is adapted to stimulate the areas of the patient's wall portion with electric pulses, wherein the stimulation device comprises at least one electrical element for engaging the wall portion and for stimulating the wall portion with electric pulses, or wherein the stimulation device comprises a plurality of electrical elements.
Kapp et al further teaches an electrically powered operating device, pump 26, that has a motor (Fig 1, col 2 ln 56) thus has introduced electricity into the system and the electricity indirectly stimulates the wall portion.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the operation device of Rosenbluth et al/Robinson with the motor system as taught by Kapp et al. as a motor allows for a more controlled hydraulic system (Kapp et al col 2 ln 10-13).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenbluth et al/Robinson/Kapp et al as applied to claim 8 above, and further in view of Forsell (US 2003/0032857).
With respect to claim 9, Rosenbluth et al/Robinson/Kapp et al discloses The apparatus according to claim 8.
Rosenbluth et al/Robinson/Kapp et al is silent on wherein the operation device comprises a servo system. 
Forsell teaches an analogous hydraulic lumen constriction device wherein the operation device comprises a servo system ([0037]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the motor of Rosenbluth et al/Robinson/Kapp et al to be the servo motor as taught by Forsell in order to reduce device system size and lessen force needed in the system (Forsell [0042]).

Claims 176-177 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenbluth et al/Robinson in view of Forsell.
With respect to claim 176, Rosenbluth et al/Robinson discloses The apparatus according to claim 1.
Rosenbluth et al/Robinson is silent on being part of a system comprising an implantable internal energy source for powering implantable energy consuming components of the apparatus.
Forsell teaches an analogous internal pump 206 that is part of a system comprising an implantable internal energy source 246 for powering implantable energy consuming components of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Rosenbluth et al/Robinson to be an electrical pump with a rechargeable battery source as taught by Forsell as an electrical pump would make a more easily controllable pump system (Forsell [0123], [0062] [0037]).
With respect to claim 177, Rosenbluth et al/Robinson/Forsell discloses The apparatus according to claim 176, being part of a system comprising an external energy source for transferring energy in a wireless mode, wherein the implantable energy source is chargeable by the energy transferred in a wireless mode (Forsell [0057], [0136], claim 47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Rosenbluth et al/Robinson to be an electrical pump with a rechargeable battery source as taught by Forsell as an electrical pump would make a more easily controllable pump system (Forsell [0123], [0062] [0037]).

Claims 181, 182, 185, and 187 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenbluth et al in view of Robinson and in view of Rolland (US 4958630).
With respect to claim 181, Rosenbluth et al. discloses wherein said the male mammalian individual has respective left and right vas deferens connecting between respective left and right testes and an urethra, and further having respective left and right ampulla vas deferens being an enlargement of each of the left and right vas deferens positioned close to a prostate gland and seminal vesicle ducts, the ampulla vas deferens acting as a sperm reservoir and being located close to where the vas deferens meets the seminal vesicle (Inherent features of the average male reproductive system comprises an implantable hydraulic restriction device configured to restrict vas deferens during a controlled temporary period during sexual intercourse to hinder sperm to reach the urethra during intercourse so as to obtain the temporary sterility and, thus, configured to release the restriction of the vas deferens between intercourses, when implanted, and further configured to be accommodated, when implanted, in a region at least downstream the ampulla and to restrict, when implanted in said region, the vas deferens at least in a downstream region of the ampulla vas deferens (Fig 1, device 10; col 2 ln 15-19, device is capable of restricting a vas deferens as desired; Examiner notes that due to the configured to language the method steps are not directly claimed), wherein the hydraulic restriction device comprises a constriction device configured to constrict at least one portion of a tissue wall of vas deferens to stop the flow in the vas deferens (col 2 ln 15-19, device is capable of restricting a vas deferens as desired; Examiner notes that due to the configured to language the method steps are not directly claimed) apparatus further comprises a control device configured to control the operation of the hydraulic restriction device, when implanted in said region between the prostate gland and the ampulla vas deferens, to restrict at least the downstream region of the ampulla vas deferens during sexual intercourse and, thus, configured to control the release of the restriction of at least the downstream region of the ampulla vas deferens in between sexual intercourses and to hinder sperm to reach the urethra for the controlled temporary period during sexual intercourse, by activation of the hydraulic restriction device in at least the downstream region of the ampulla vas deferens (Fig 12, control device is the valve mechanism 28; device is capable of restricting a vas deferens as desired; Examiner notes that due to the configured to language the method steps are not directly claimed), wherein the control device comprises at least one of: a hydraulic reservoir which is hydraulically connected to the apparatus, wherein the apparatus is adapted to be non-invasively regulated by manually pressing the hydraulic reservoir to operate the restriction device, -a manual pump operating on a hydraulic reservoir to operate the restriction device to perform a constriction of vas deferens, - a wireless receiver for receiving signals from a remote control for non-invasively controlling the apparatus, - at least one switch implanted in the patient for manually and non-invasively controlling the apparatus (Fig 12, control system 28 with a switch 58/60).
Although capable of the function, Rosenbluth et al is silent on the use of the device to A method of use of a male contraception apparatus for obtaining temporary sterility during intercourse of a male mammalian individual, wherein the method comprises the use of the male contraception apparatus, by the control of the control device, to restrict the vas deferens in the region downstream the ampulla vas deferens during a controlled period and, thereby, prevent sperms from the ampulla vas deferens to reach the urethra, and the exact placement of the device with respect to the vas deferens.
Robinson teaches an analogous hydraulic pump that teaches A method of use of a male contraception apparatus for obtaining temporary sterility during intercourse of a male mammalian individual (col 4 ln 16-24), the male contraception apparatus comprising an implantable hydraulic restriction device 22a/22, configured to restrict vas deferens during a controlled temporary period during sexual intercourse to hinder sperm to reach the urethra during intercourse so as to obtain the temporary sterility and, thus, configured to release the restriction of the vas deferens between intercourses, when implanted (col 4 ln 1-7), to hinder sperm to reach the urethra for the controlled temporary period during -1 -FORSELLsexual intercourse, by activation of the hydraulic restriction, wherein the method comprises the use of the male contraception apparatus, by the control of the control device, to restrict the vas deferens during a controlled period and, thereby, prevent sperms from the ampulla vas deferens to reach the urethra (col 4 ln 16-24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the device of Rosenbluth et al in the vas deferens and for the purpose of male contraception as taught by Robinson in order to use a device with minimal long term failure (Rosenbluth col 2 ln 11-12), little work by the user (Rosenbluth col 1 ln 35), and relatively low surgical trauma to the patient (Rosenbluth col 1 ln 64-65) in a situation for male sterilization when vasectomy is not the best solution (Robinson col 1 ln 18-19) and the user has the potential for sperm leakage and other complications (Robinson col 1 ln 39-41).
Rosenbluth et al/Robinson discloses the device as discussed above.
Rosenbluth et al/Robinson is silent on the exact placement of the device with respect to the vas deferens.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location with respect to the vas deferens of Rosenbluth et al/Robinson to be the location as taught by Rolland in order to have the device be in an effective location (Rolland [0029], [0015]).
With respect to claim 182, Rosenbluth et al. discloses wherein said the male mammalian individual has respective left and right vas deferens connecting between respective left and right testes and an urethra, and further having respective left and right ampulla vas deferens being an enlargement of each of the left and right vas deferens close to a prostate gland and seminal vesicle ducts, the ampulla vas deferens acting as a sperm reservoir and being located close to where the vas deferens meets the seminal vesicle (Inherent features of the average male reproductive system), apparatus comprises an implantable hydraulic restriction device configured to restrict vas deferens during a controlled temporary period during sexual intercourse to hinder sperm to reach the urethra during intercourse so as to obtain the temporary sterility and, thus, configured to release the restriction of the vas deferens between intercourses, when implanted, and further configured to be accommodated, when implanted, in a region at least downstream the ampulla vas deferens and to restrict, when implanted in said region, the vas deferens at least in a downstream region of the ampulla vas deferens, wherein the hydraulic restriction device comprises a constriction device configured to constrict at least one portion of a tissue wall of vas deferens to stop the flow in the vas deferens (Fig 1, device 10; col 2 ln 15-19, device is capable of restricting a vas deferens as desired; Examiner notes that due to the configured to language the method steps are not directly claimed), and wherein the male contraception apparatus further comprises a control device configured to control the operation of the hydraulic restriction device, when implanted in said region, to restrict at least the downstream region of the ampulla vas deferens during sexual intercourse and, thus, configured to control the release of the restriction of at least the downstream region of the ampulla vas deferens in between sexual intercourses and to hinder sperm to reach the urethra for the controlled temporary period during sexual intercourse, by activation of the hydraulic restriction device in at least the downstream region of the ampulla vas deferens (Fig 12, control device is the valve mechanism 28; device is capable of restricting a vas deferens as desired; Examiner notes that due to the configured to language the method steps are not directly claimed), wherein the control device comprises at least one of: a hydraulic reservoir which is hydraulically connected to the apparatus, wherein the apparatus is adapted to be non-invasively regulated by manually pressing the hydraulic reservoir to operate the restriction device, -a manual pump operating on a hydraulic reservoir to operate the restriction device to perform a constriction of vas deferens, - a wireless receiver for receiving signals from a remote control for non-invasively controlling the apparatus, - at least one switch implanted in the patient for manually and non-invasively controlling the apparatus (Fig 12, control device 28 with switch 58/60).
Although capable of the function, Rosenbluth et al is silent on the use of the device for obtaining temporary sterility during intercourse of a male mammalian individual, wherein the method comprises the step of implanting the male contraception apparatus in said region at least downstream the ampulla vas deferens so as to allow use of the male contraception apparatus to restrict the vas deferens during a controlled period and, thereby, prevent sperms from the ampulla vas deferens to reach the urethra, and the exact placement of the device.
Robinson teaches an analogous hydraulic pump that teaches A method of implantation of a male contraception apparatus for obtaining temporary sterility during intercourse of a male mammalian individual (col 4 ln 16-24), the male contraception apparatus comprising an implantable hydraulic restriction device 22a/22, configured to restrict vas deferens during a controlled temporary period during sexual intercourse to hinder sperm to reach the urethra during intercourse so as to obtain the temporary sterility and, thus, configured to release the restriction of the vas deferens between intercourses, when implanted (col 4 ln 1-7), to hinder sperm to reach the urethra for the controlled temporary period during -1 -FORSELLsexual intercourse, by activation of the hydraulic restriction wherein the method comprises the step of implanting the male contraception apparatus in said region at least downstream the ampulla vas deferens so as to allow use of the male contraception apparatus to restrict the vas deferens during a controlled period and, thereby, prevent sperms from the vas deferens to reach the urethra (col 4 ln 16-24).

Rosenbluth et al/Robinson discloses the device as discussed above.
Rosenbluth et al/Robinson is silent on the exact placement of the device with respect to the vas deferens.
Rolland teaches an analogous contraception device wherein the device is placed in a region at least downstream the ampulla vas deferens and to restrict, when implanted in said region the vas deferens at least in a downstream region of the ampulla vas deferens ([0015], [0018],[0029], [0039] ejaculatory duct is the region between the ampulla and prostate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location with respect to the vas deferens of Rosenbluth et al/Robinson to be the location as taught by Rolland in order to have the device be in an effective location (Rolland [0029], [0015]).
With respect to claim 185, Rosenbluth et al/Robinson/Rolland discloses The method according to claim 182, further comprising implanting an operation device comprising at least one of: a motor, a pump, and a motor and a pump (Rosenbluth et al Fig 12, member 16 acts as a reservoir and pump and is implanted- Fig 2).  
With respect to claim 187, Rosenbluth et al/Robinson/Rolland discloses The method according to claim 182, wherein the constriction device comprises at least two elongated clamping elements and wherein the method comprises implanting the at least two elongated clamping elements such that they extend along the vas deferens in the direction of flow in the patient's vas deferens on different sides of the vas deferens (Rosenbluth et al Fig 8, device is shown capable of having two cuffs 12 located on different lumens, thus can control both the right and left vas deferentia).

 - 10 -  
Claims 183, 184, and 186 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenbluth et al/Robinson in view of Forsell.
With respect to claim 183, Rosenbluth et al/Robinson/Rolland discloses The method according to claim 182.
Rosenbluth et al/Robinson is silent on further comprising implanting an implantable internal energy source for powering implantable energy consuming components of the apparatus.
Forsell teaches an analogous internal pump 206 that is part of a system comprising an implantable internal energy source 246 for powering implantable energy consuming components of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Rosenbluth et al/Robinson/Rolland to be an electrical pump with a rechargeable battery source as taught by Forsell as an electrical pump would make a more easily controllable pump system (Forsell [0123], [0062] [0037]).
With respect to claim 184, Rosenbluth et al/Robinson/Forsell discloses The method according to claim 182.
Rosenbluth et al/Robinson/Rolland is silent on further comprising implanting an implantable energy receiver for receiving energy in a wireless mode.
Forsell teaches an analogous internal pump 206 further comprising implanting an implantable energy receiver for receiving energy in a wireless mode (Forsell [0057], [0136], claim 47).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Rosenbluth et al/Robinson/Rolland to be an electrical pump with a rechargeable battery source as taught by Forsell as an electrical pump would make a more easily controllable pump system (Forsell [0123], [0062] [0037]).

With respect to claim 186, Rosenbluth et al/Robinson/Forsell discloses The method according to claim 182.
Rosenbluth et al/Robinson/Rolland is silent on further comprising implanting a servo system.  
Forsell teaches an analogous hydraulic lumen constriction device wherein the operation device comprises a servo system ([0037]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the motor of Rosenbluth et al/Robinson/Rolland to be the servo motor as taught by Forsell in order to reduce device system size and lessen force needed in the system (Forsell [0042]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/
Examiner, Art Unit 3786


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786